DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-24 and 26 -33 in the reply filed on 11/12/2021 is acknowledged.
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/885,796 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claims 26 and 33 recite “ultrasound transducers of at least one of the openings face an end of the base structure.” 
The prior-filed application makes no mention of the claimed subject matter and does not contain figures depicting the claimed subject matter. 
Claim 26, 33, and all claims depending therefrom, are therefore denied benefit of the prior-filed application. Claims 26 - 33 are instead afforded the filing date of 9/13/2018. 

Claim Objections
Claims 16, 17, 19, 26, and 33 are objected to because of the following informalities:  
Claim 16 is objected to because the word “and” should be added to the end of lines 6 and 10.
Claim 17 is objected to because the acronym “RF” should be defined before it is used.
Claim 19 is objected to because the phrase “the plurality of apertures” should be amended to recite “the plurality of lateral-facing apertures” in order to provide unambiguous antecedent basis for the claim terminology. 
Claim 26 is objected to because the article “a” before the word “ultrasound” in line 1 should be changed to “an.”
Claim 33 is objected to because the comma after the claim number should be replaced with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 24, and 26 - 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite because there is insufficient antecedent basis for “the ablation electrode." It is unclear what ablation electrode is being referred to, and unclear how such an electrode relates to the claimed apparatus. For the purposes of examination, any radio-frequency ablation electrode will be interpreted as meeting the claim. 
Claim 24 is indefinite because there is insufficient antecedent basis for “the internal rim" in line 5 and in line 7. It is unclear what portion of the openings is being referred to by “the internal rim.”
Claim 26 is indefinite because it is unclear how the “ultrasound transducers” in lines 4 - 5 relate to the “ultrasound transducer assembly” recited in line 2. It is unclear if the ultrasound transducer assembly comprises the ultrasound transducers, or if the claim requires the ultrasound transducers in addition to the ultrasound transducer assembly. For the purposes of examination, the claim will be interpreted as intending that the ultrasound transducer assembly comprises the ultrasound transducers.
Claim 26 is indefinite because it recites “ultrasound transducers of at least one of the openings face an end of the base structure.” The instant application makes no mention of the claimed subject matter and does not contain figures depicting the claimed subject matter. It is unclear how the claimed device would function if the “ultrasound transducers of at least one of the openings” faced “an end of the base structure,” rather than facing outward from an end of the base structure. Those of ordinary skill in the art understand that the arrangement as claimed, when in use, would direct ultrasound into the end of the base structure rather than into a patient’s tissue as intended, thereby rendering the device unsuitable for imaging. For the purposes of examination, the claim will be interpreted as intending that the “ultrasound transducers of at least one of the openings face outward from an end of the base structure.”
Claims 27 - 32 are rejected by virtue of dependency upon claim 26.
Claim 33 is indefinite because it is unclear how the “ultrasound transducers” in lines 2 - 3 relate to the “ultrasound transducer assembly” recited in line 1. It is unclear if the ultrasound transducer assembly comprises the ultrasound transducers, or if the claim requires the ultrasound transducers in addition to the ultrasound transducer assembly. For the purposes of examination, the claim will be interpreted as intending that the ultrasound transducer assembly comprises the ultrasound transducers.
Claim 33 is indefinite because it recites “ultrasound transducers of at least one of the openings face an end of the base structure.” The instant application makes no mention of the claimed subject matter and does not contain figures depicting the claimed subject matter. It is unclear how the claimed device would function if the “ultrasound transducers of at least one of the openings” faced “an end of the base structure,” rather than facing outward from an end of the base structure. Those of ordinary skill in the art understand that the arrangement as claimed, when in use, would direct ultrasound into the end of the base structure rather than into a patient’s tissue as intended, thereby rendering the device unsuitable for imaging. For the purposes of examination, the claim will be interpreted as intending that the “ultrasound transducers of at least one of the openings face outward from an end of the base structure.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16 - 20, 23, 26, 31, and 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Makin (US 2003/0014093).
Regarding claim 16, Makin shows ([0074] - [0084] and figs. 13 - 15) a combined ablation and ultrasound imaging (ultrasound imaging and medical-treatment, [0079] and fig. 14) catheter for insertion within a body, the catheter having a catheter tip (catheter end effector, [0084]) comprising: 
an ablation cap (fig. 14: exterior surface of end effector 146) having a distal-facing aperture (fig. 14: the surface through which ultrasound is transmitted from “tip transducer 158,” [0081], is the “distal-facing aperture” within the exterior surface of end effector 146) and a plurality of lateral-facing apertures formed through the ablation cap (ultrasound-emitting surfaces 142, [0079] and fig. 14, are lateral-facing apertures within the exterior surface of end effector 146), wherein the plurality of lateral-facing apertures are located proximal of the distal facing aperture, and are arrayed around a circumference of the ablation cap; 
an ultrasound transducer system (transducer assembly 152 including transducers 154, [0079], and tip transducer 158, [0081]) and fixed within the ablation cap and having: 
a first ultrasound transducer element (tip transducer 158, [0081] and fig. 14) configured to follow an ablation procedure in a first direction through the distal-facing aperture of the ablation cap, the first direction orientated primarily distally away from the catheter tip; 
a plurality of second ultrasound transducer elements (transducers 154, [0079], and fig. 14) located proximal to the first ultrasound transducer element, the plurality of second ultrasound transducer elements arrayed about the circumference of the ablation cap and configured to follow the ablation procedure through the plurality of lateral-facing apertures of the ablation cap in a plurality of second directions, respectively, the plurality of second directions orientated laterally away from the catheter tip and different from the first direction.

Regarding claim 17, Makin discloses the claimed invention substantially as noted above. Makin further suggests a radio-frequency ablation electrode (medical treatment is radio-frequency, [0098]; radio-frequency, [0144]), which is interpreted as meeting the claim as best understood in light of the clarity deficiencies discussed in the indefiniteness rejections above. 

Regarding claim 18, Makin discloses the claimed invention substantially as noted above. Makin further shows that the first and second ultrasound transducer elements are mounted on a base structure, as the first and second ultrasound transducer elements are not free-floating within end effector 146, but are necessarily fixed to some structure(s) within end effector 146. Such structure(s) is/are interpreted as a “base structure.” In addition, the first and second ultrasound transducer element are entirely within the ablation cap, as the first and second ultrasound transducer elements are disposed behind the ultrasound emitting surfaces of the exterior surface of end effector 146.

Regarding claim 19, Makin discloses the claimed invention substantially as noted above. Makin further shows that the plurality of lateral-facing apertures are evenly spaced about the circumference of the ablation cap (“…ultrasound-emitting surface 142 oriented at an angle of substantially 360/P degrees apart from the ultrasound-emitting surface 142 of an adjacent transducer 140…,” [0074] and figs. 14 - 15). 

Regarding claim 20, Makin discloses the claimed invention substantially as noted above. Makin further shows that each of the second ultrasound transducer elements are located along a curved portion of the ablation cap (fig. 14: transducers 154 are interpreted as being located “along” the curved exterior surface of end effector 146).

Regarding claim 23, Makin discloses the claimed invention substantially as noted above. Makin further shows that the ablation cap is a cylindrical shell (fig. 14: exterior surface of end effector 146 is in the shape of a cylindrical shell).

Regarding claim 26, Makin shows ([0074] - [0084] and figs. 13 - 15) an ablation catheter comprising: 
an ultrasound transducer assembly (transducer assembly 152 including transducers 154, [0079], and tip transducer 158, [0081]) placed in a base structure (fig. 14: exterior surface of end effector 146), and a catheter having a catheter tip (figs. 13 - 14: depicting a catheter with a distal tip), wherein the base structure comprises two or more openings containing ultrasound transducers of the ultrasound transducer assembly (ultrasound-emitting surfaces 142, [0079] and fig. 14, are “openings” within the exterior surface of end effector 146. Similarly, the surface through which ultrasound is transmitted from “tip transducer 158,” [0081], is an “opening” within the exterior surface of end effector 146), 
wherein ultrasound transducers (array, [0041]) of at least one of the openings face outward from an end of the base structure (fig. 14: tip transducer 158 faces an end of an exterior surface of end effector 146) and ultrasound transducers of at least a second opening of the base structure face outward from a length of the base structure (“[e]ach transducer 154 has an ultrasound-emitting surface 142 which faces away from the longitudinal axis 138,” [0079], and fig. 14), and 
wherein the ultrasound transducer assembly is connected and fixed in the catheter tip (fig. 14: transducers 154 and 158 are connected and fixed in the catheter distal tip).

Regarding claim 31, Makin discloses the claimed invention substantially as noted above. Makin further shows that the ablation cap comprises a material transparent to ultrasound, as the ultrasound from transducers 154, for example, is emitted from within the body of end effector 146 and is transmitted to surrounding tissue through ultrasound-emitting surfaces 142 ([0079] and fig. 14). 

Regarding claim 33, Makin shows a catheter tip comprising an ultrasound transducer assembly (transducer assembly 152 including transducers 154, [0079], and tip transducer 158, [0081]) placed in a base structure (fig. 14: exterior surface of end effector 146), wherein the base structure comprises two or more openings containing ultrasound transducers (ultrasound-emitting surfaces 142, [0079] and fig. 14, are “openings” within the exterior surface of end effector 146. Similarly, the surface through which ultrasound is transmitted from “tip transducer 158,” [0081], is an “opening” within the exterior surface of end effector 146), and 
wherein ultrasound transducers (array, [0041]) of at least one of the openings face outward from an end of the base structure (fig. 14: tip transducer 158 faces outward from an end of an exterior surface of end effector 146) and ultrasound transducers (transducers 154, [0079], and fig. 14) of at least a second opening of the base structure face outward from a length of the base structure (“[e]ach transducer 154 has an ultrasound-emitting surface 142 which faces away from the longitudinal axis 138,” [0079], and fig. 14).

Makin is interpreted as meeting the limitations of claim 26, as explained in the art rejections above. However, Makin is not considered to be properly modifiable to address the limitations of claim 27, which depends from claim 26. Therefore, an additional are rejection of claim 26 is being provided in order to subsequently address the limitations of claim 27. 
Claim 26 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Abraham (US 2008/0183080).
Regarding claim 26, Abraham shows an ablation catheter (ablation catheters, [0048]; ablation, [0079]) comprising: 
an ultrasound transducer assembly (“… ultrasonic transducers located along … sides of the elongate body, … with … a forward-directed transducer,” [0014]; “front-facing transducers … in combination with side-facing transducers … to view structures in front of the device as well as to the sides of the device,” [0062]) placed in a base structure (elongate body, [0014]; elongate body 200, [0050] and figs. 1 - 2), and a catheter (ultrasonic imaging catheter, [0014]) having a catheter tip (implicit: the distal portion of the catheter that contains the transducers is the “tip”) wherein the base structure comprises two or more openings containing ultrasound transducers of the ultrasound transducer assembly (“transducers 210 … attached to the elongate body 200 by … one or more mounting aperture (not shown) in which the transducers 210 can be fit …,” [0064]), 
wherein ultrasound transducers (“forward-directed transducer,” [0014]; “front-facing transducers … to view structures in front of the device,” [0062])) of at least one of the openings face outward from an end of the base structure and ultrasound transducers of at least a second opening of the base structure face outward from a length of the base structure (“… ultrasonic transducers located along … sides of the elongate body…,” [0014]; “… side-facing transducers … to view structures … to the sides of the device,” [0062]), and 
wherein the ultrasound transducer assembly is connected and fixed in the catheter tip (see figs. 1A and 4A and corresponding descriptions: the distal portion of the catheter that contains the transducers is the “tip”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makin in view of Eggleton et al. (US 3,779,234).
Regarding claim 21, Makin discloses the claimed invention substantially as noted above. Makin further shows that the plurality of second ultrasound transducer elements are evenly arrayed about the circumference of the ablation cap (“… 360/P degrees,” [0074] and figs. 14 - 15).
Makin fails to show that the plurality of second ultrasound transducer elements are four ultrasound elements at angles of 90.
Eggleton discloses an ultrasound catheter. Eggleton teaches a plurality of second ultrasound transducer elements that are four ultrasound at angles of 90 degrees (“four piezoelectric transducers 16a-16d which are mounted at 90.degree. angles in the tip 14,” col. 3, lines 19 - 23 and fig. 2).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Makin to have the plurality of second ultrasound transducer elements be four ultrasound at angles of 90 degrees, as taught by Eggleton, in order to facilitate creating a detailed and complete image of the tissue surrounding the catheter tip, as is well-understood in the art.  

Regarding claim 32, Makin discloses the claimed invention substantially as noted above. 
Makin does not discuss whether or not the ultrasound transducers comprise piezoelectric elements.
Eggleton discloses an ultrasound catheter. Eggleton teaches ultrasound transducers that comprise piezoelectric elements (piezoelectric transducers, col. 3, lines 19 - 23).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Makin to have the ultrasound transducers comprise piezoelectric elements, as taught by Eggleton, in order have the transducers be made of conventionally used materials that are widely commercially available and routinely used in the art.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makin in view of Sharareh et al. (US 2008/0154257, of record, hereinafter “Sharareh”).
Regarding claim 22, Makin discloses the claimed invention substantially as noted above. 
Makin fails to show that the ablation cap is a platinum ablation cap.
Sharareh discloses laser-optoacoustic electrophysiologic catheters for monitoring tissue and lesion assessment. Sharareh teaches an ablation cap that is a platinum ablation cap (platinum shell 38, [0044] and fig. 3A).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Makin to have the ablation cap be a platinum ablation cap, as taught by Sharareh, in order have the cap be made of suitable biocompatible material that is routinely used in the art.

Claims 27, 29, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abraham in view of Sharareh et al. (US 2008/0154257, of record, hereinafter “Sharareh”).
Regarding claim 27, Abraham discloses the claimed invention substantially as noted above. 
Although Abraham discusses that the catheter is intended to be used for ablation (ablation catheters, [0048]; ablation, [0079]), Abraham does not explicitly discuss an ablation cap mounted on the catheter.
Sharareh discloses laser-optoacoustic electrophysiologic catheters for monitoring tissue and lesion assessment. Sharareh teaches an ablation cap (shell 38, [0044] and figs. 3A - 3B) mounted on a catheter (catheter 10, [0036] and fig. 1A).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Abraham to include an ablation cap mounted on the catheter, as taught by Sharareh, in order have facilitate using the catheter for ablation, as intended by Abraham (Abraham: ablation catheters, [0048]; ablation, [0079]), for example, to ablate tissue in front of the distal end of the catheter when the catheter is in use.  

Regarding claim 29, the combined invention of Abraham and Sharareh discloses the claimed invention substantially as noted above. 
Abraham fails to show that the ablation cap is a platinum ablation cap.
Sharareh discloses laser-optoacoustic electrophysiologic catheters for monitoring tissue and lesion assessment. Sharareh teaches that the ablation cap is a platinum ablation cap (platinum shell 38, [0044] and fig. 3A).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have further modified the combined invention of Abraham and Sharareh to have the ablation cap be a platinum ablation cap, as taught by Sharareh, in order have the cap be made of suitable biocompatible material that is routinely used in the art.

Regarding claim 30, the combined invention of Abraham and Sharareh discloses the claimed invention substantially as noted above. 
Abraham fails to show that the ablation cap comprises apertures aligned with the ultrasound transducers.
Sharareh discloses laser-optoacoustic electrophysiologic catheters for monitoring tissue and lesion assessment. Sharareh teaches that the ablation cap comprises apertures aligned with the ultrasound transducers (openings 83 formed in the tip section 36 in which the transducers 13 are mounted, [0055] and figs. 3A - 3B and 5).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have further modified the combined invention of Abraham and Sharareh to have the ablation cap comprise apertures aligned with the ultrasound transducers, as taught by Sharareh, in order have the ultrasound waves be able to pass through the ablation cap to image the tissue surrounding the ablation cap when the catheter is in use.  

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abraham and Sharareh as applied to claim 27 above, and further in view of Govari et al. (US 2009/0149753, of record, hereinafter “Govari”). 
Regarding claim 28, the combined invention of Abraham and Sharareh discloses the claimed invention substantially as noted above. 
Abraham fails to show that the ablation cap comprises a material that is transparent to ultrasound.
Govari discloses a catheter-based acoustic radiation force impulse system. Govari teaches an ablation cap that comprises a material that is transparent to ultrasound (sonolucent electrode 62 mounted on catheter 12, [0059] and fig. 2).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combined invention of Abraham and Sharareh to have the ablation cap comprise comprises a material that is transparent to ultrasound, as taught by Govari, in order have the ultrasound waves be able to pass through the ablation cap to image the tissue surrounding the ablation cap when the catheter is in use.  

Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or reasonably suggest the catheter of claim 16, wherein the ultrasound transducer system comprises: a flexible foil having openings extending from the top to the bottom surface of said flexible foil; the first ultrasound transducer element contained into a first opening of said openings and fastened to the internal rim of said first opening; the plurality of second ultrasound transducer elements contained into the remaining openings and fastened to the internal rim of said remaining openings; a base structure comprising cavities, wherein said cavities are filled with backing material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793